Case 3:19-cr-00105-BJD-JRK Document5 Filed 06/19/19 Page 1 of 6 PagelD 11

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

 

UNITED STATES OF AMERICA
v. CASE NO. 3:19-cr- |OS~J= SAT RC
21 U.S.C. § 841(a)(1)
18 U.S.C. § 924(c)(1)(A)G)
CORNELIUS MICHAEL TURNER 18 U.S.C. § 922(g)(1)
INDICTMENT
The Grand Jury charges:
COUNT ONE
On or about May 22, 2019, in the Middle District of Florida, and
elsewhere, the defendant,
CORNELIUS MICHAEL TURNER,
did knowingly and intentionally possess with intent to distribute a controlled
substance, which violation involved a mixture and substance containing a
detectable amount of cocaine, a Schedule II controlled substance and is

therefore punished under 21 U.S.C. § 841(b)(1)(C).

In violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(C).
Case 3:19-cr-00105-BJD-JRK Document5 Filed 06/19/19 Page 2 of 6 PagelD 12

COUNT TWO

On or about May 22, 2019, in the Middle District of Florida, the

defendant,
CORNELIUS MICHAEL TURNER,

did knowingly use and carry a firearm during and in relation to, and did
knowingly possess a firearm in furtherance of, a drug trafficking crime for which
the defendant may be prosecuted in a Court of the United States, specifically,
possession of cocaine with intent to distribute, as alleged in Count One above;

Count One being incorporated by reference.

In violation of 18 U.S.C. § 924(c)(1)(A)Q@).

COUNT THREE
On or about May 22, 2019, in the Middle District of Florida, the
defendant,
CORNELIUS MICHAEL TURNER,
having been previously convicted in any court of a crime punishable by
imprisonment for a term exceeding one year, including:
1. Possession of More Than 20 Grams of Marijuana, on or about
March 24, 2010;

2. Count One, Sale or Delivery of Cocaine; Count Two, Sale or
Case 3:19-cr-00105-BJD-JRK Document5 Filed 06/19/19 Page 3 of 6 PagelD 13

Delivery of Cocaine; Count Three, Possession of Cocaine With
Intent to Sell, Manufacture, or Deliver; and Count Four,
Possession of More Than 20 Grams of Marijuana on or about
January 17, 2012;
3. Tampering with Evidence, on or about December 8, 2017; and
4. Possession of Cocaine, on or about December 8, 2017,
did knowingly possess, in and affecting interstate commerce, a firearm, that is,
a Springfield .45 caliber pistol.

In violation of 18 U.S.C. §§ 922(g)(1) and 924(e).

FORFEITURE

1. The allegations contained in Counts One through Three are
incorporated by reference for the purpose of alleging forfeiture pursuant to the
provisions of 21 U.S.C. § 853, 18 U.S.C. § 924(d), and 28 U.S.C. § 2461(c).

Zs Upon conviction of a violation of 21 U.S.C. § 841(a)(1), the
defendant shall forfeit to the United States, pursuant to 21 U.S.C. § 853(a)(1)
and (2), any property constituting, or derived from, any proceeds the defendant
obtained, directly or indirectly, as a result of such violation, and any property
used, or intended to be used, in any manner or part, to commit, or to facilitate

the commission of, such violation.
Case 3:19-cr-00105-BJD-JRK Document 5 Filed 06/19/19 Page 4 of 6 PagelD 14

3. Upon conviction of a violation of 18 U.S.C. § 924(c) and/or 18
U.S.C. § 922(g), the defendant shall forfeit to the United States, pursuant to 18
U.S.C. § 924(d) and 28 U.S.C. § 2461(c), all firearms and ammunition involved
in or used in the violation.

A. The property to be forfeited includes, but is not limited to, a
Springfield .45 caliber pistol.

5. If any of the property described above, as a result of any acts or

omissions of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party,

Cc. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property, which cannot be

divided without difficulty,
Case 3:19-cr-00105-BJD-JRK Document5 Filed 06/19/19 Page 5 of 6 PageID 15

the United States shall be entitled to forfeiture of substitute property pursuant
to 21 U.S.C. § 853(p), and 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. §
2461(c). A TRUE BILL,

A hrh Lh Date

Foreperson

 

 

 

~ Frank Talbot
Assistant United States Attorney
Chief, Jacksonville Division
FORM OBD-34
6/17/19 Revised

Case 3:19-cr-00105-BJD-JRK Document5 Filed 06/19/19 Page 6 of 6 PagelD 16

No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Jacksonville Division

THE UNITED STATES OF AMERICA
VS.

CORNELIUS MICHAEL TURNER

 

Violations:

INDICTMENT

Ct. 1: 21 U.S.C. § 841(a)(1)
Ct. 2: 18 U.S.C. § 924(c)(1)(A)G)
Ct. 3: 18 U.S.C. § 922(g)(1)

 

A true bill,

VObiural 4, Heath.

Foreperson

 

Filed in open court this / Gi day

of June, 2019.

Vytteresl Chad dale _

Vi Deputy Clerk

 

Bail $

 

 

GPO 863 525
